DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 3/11/2019 in which Applicant lists claims 3-15 as being original, and claims 1-2 as being currently amended. It is interpreted by the examiner that claims 1-15 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 3/11/2019, 1/9/2020, 5/5/2020, 10/14/2020 and 1/4/2021 were considered.
Drawings
The drawings are objected to because Figures 3, 4 and 5 are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected since the limitation “a third retardation film having an Nz value of 1 or less” is indefinite. There is no lower limit for the Nz value and therefore it is not clear what particular values of 1 or less would achieve the antireflection properties within the scope of the invention set forth in the disclosure. Furthermore, the limitation does not set forth at what wavelength the Nz value is measured/determined. Therefore, the metes and bounds of claim 1 cannot be determined.
Claim 6 is rejected since retardation values are dependent on wavelength, and claim 6 does not set forth at what wavelength the thickness-direction retardation value for the second retardation film is measured. Therefore, the metes and bounds of claim 6 cannot be determined.
Claim 7 is rejected since retardation values are dependent on wavelength, and claim 7 does not set forth at what wavelength the in-plane retardation value for the third retardation film is measured. Therefore, the metes and bounds of claim 7 cannot be determined.
Claim 9 conflicts with the limitations of claim 1 since claim 1 limits Nz to 1 or less. 
Claims 12 and 13 are rejected since retardation values are dependent on wavelength, and claims 12 and 13 do not set forth at what wavelength the retardation values are measured. Therefore, the metes and bounds of claims 12 and 13 cannot be determined.
Claims 2-15 are rejected for inheriting the same deficiencies of the claims from which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9-10 and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda et al., U.S. Patent Application Publication Number 2017/0052300 A1, of record (hereafter Takeda).
Regarding claim 1, as best understood, Takeda discloses an optical filter for anti-reflection (see at least figure 1) comprising:
a polarizer having an absorption axis formed in one direction (see at least figure 1, element 10, as well as paragraph [0006]), a first retardation film having reverse wavelength dispersion characteristics and quarter-wave phase retardation characteristics (see at least figure 1, element 40, as well as paragraphs [0054]-[0057], “second retardation layer”) and a second retardation film satisfying Equation 1 (see at least paragraphs [0009], [0025] and [0064]-[0065], “third retardation layer”), sequentially, and further comprising an optical compensation layer between the 
Equation 1:
nx = ny < nz
Equation 8:
Nz = (nx-nz)/(nx-ny)
wherein, nx, ny, and nz are refractive indexes in the x-axis, y-axis and z-axis directions of the retardation film, the x-axis is a direction parallel to the in-plane slow axis of the retardation film, the y-axis is a direction parallel to an in-plane fast axis of the retardation film, and the z-axis is a thickness direction of the retardation film.
Regarding claim 2, as best understood, Takeda discloses that the first retardation film is a retardation film satisfying Equation 2, 3 or 4 below:
Equation 2:
ny < nx ≠ nz
Equation 3:
nx > ny> nz
Equation 4:
nx > ny = nz (see at least paragraph [0054])
wherein, nx, ny, and nz are refractive indexes in the x-axis, y-axis and z-axis directions of the retardation film, the x-axis is a direction parallel to the in-plane slow axis of the retardation film, the y-axis is a direction parallel to an in-plane fast axis of the retardation film, and the z-axis is a thickness direction of the retardation film.
Regarding claim 9, as best understood, Takeda discloses that the third retardation film has an Nz value of -1.2 to 1.2 (see at least paragraph [0029]).
Regarding claim 10, as best understood, Takeda discloses that the third retardation film has an Nz value of from -1 to 1 (see at least paragraph [0029]).
Regarding claim 14, as best understood, Takeda discloses an organic light-emitting device comprising the optical filter of claim 1 and an organic light-emitting display panel (see at least the title and paragraphs [0104]-[0105]).
Regarding claim 15, as best understood, Takeda discloses that the first retardation film of the optical filter is disposed adjacent to the organic light-emitting display panel as compared with the polarizer (see at least the title and paragraphs [0104]-[0105]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al., U.S. Patent Application Publication Number 2017/0052300 A1, of record (hereafter Takeda).
Regarding claim 3, as best understood, Takeda discloses that the first retardation film has an in-plane retardation of 130 nm to 150 nm for light having a wavelength of 550 nm (see at least paragraph [0054]).
It has been held that “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (MPEP 2144.05). In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 5, as best understood, Takeda discloses that the first retardation film has an R (450)/R (550) of 0.60 to 0.92, and R (λ) means an in-plane retardation of the retardation film for light of λ nm (see at least paragraph [0057]).
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 7, as best understood, Takeda discloses that the third retardation film may have an in-plane retardation of 220 nm.
Takeda does not specifically disclose that the third retardation film has an in-plane retardation of 70 nm to 200 nm.
However, it has been held that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties” (MPEP 2144.05). Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose an in-plane retardation of 70 nm to 200 nm for the third retardation film, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to choose an in-plane retardation of 70 nm to 200 nm for the third retardation film, for the purpose of controlling the polarization and reflection characteristics of optical filter (para. [0002]). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 11, as best understood, Takeda discloses that the third retardation film may have an Nz value of 0.9 (see at least paragraph [0029]). 

However, it has been held that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties” (MPEP 2144.05). Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose an Nz value of -0.2 to 0.8, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to choose an Nz value of -0.2 to 0.8 for the third retardation film, for the purpose of controlling the polarization and reflection characteristics of optical filter (para. [0029]). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Allowable Subject Matter
Claims 4, 6, 8 and 12-13 would be objected to if amended to overcome the 112(b) rejections set forth above, and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/12/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872